AO 245A (Rev. 12/03) Judgment of Acquittal



                                     UNITED STATES DISTRICT COURT

                                                 MIDDLE DISTRICT OF TENNESSEE

          UNITED STATES OF AMERICA
                                                                JUDGMENT OF ACQUITTAL
                               V.

                ADEBOWALE IJIYODE
                                                                CASE NUMBER: 3:17-cr-00039




       Upon the verdict of the jury, Adebowale Ijiyode was found not guilty on all six counts of the
Indictment. Accordingly, IT IS ORDERED that Adebowale Ijiyode is acquitted, discharged, and any
bond exonerated.




                           Signature of Judge

           Waverly D. Crenshaw, Jr., Chief Judge
                       Name and Title of Judge

                             10/18/2018
                                Date
